United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50401
                        Conference Calendar



DANIEL ISIDRO SOTELO-LOPEZ,

                                    Petitioner-Appellant,

versus

ROBERT M. TAPIA, Warden of Federal Correctional
Institution - La Tuna,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:04-CV-8-DB
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Daniel Isidro Sotelo-Lopez (Sotelo), federal inmate # 01763-

180, sought habeas corpus relief from his conviction and sentence

for marijuana and cocaine offenses that violated 21 U.S.C.

§§ 841 and 846.   Sotelo appeals the district court’s denial of

his motion for reconsideration of its order construing Sotelo’s

application for habeas relief as a 28 U.S.C. § 2255 motion.        The

order that Sotelo asked the district court to reconsider is not a

final judgment.   See Silver Star Enters., Inc., v. M/V SARAMACCA,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50401
                                  -2-

19 F.3d 1008, 1013 (5th Cir. 1994).     Therefore, the district

court’s denial of Sotelo’s motion for reconsideration is non-

appealable.     See 28 U.S.C. § 1291.

     Accordingly, Sotelo’s appeal is DISMISSED for lack of

jurisdiction.